Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 1 of 14            FILED
                                                                 2019 May-16 AM 09:23
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 2 of 14
Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 3 of 14
Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 4 of 14
Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 5 of 14
Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 6 of 14
Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 7 of 14
Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 8 of 14
Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 9 of 14
Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 10 of 14
Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 11 of 14
Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 12 of 14
Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 13 of 14
Case 4:18-cv-01570-ACA Document 23 Filed 05/16/19 Page 14 of 14
